Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al., US 2019/0347658 (hereinafter Haimes) in view of Prasad US 2011/0173591 (hereinafter Prasad).

For claims 1, 9, 17, Haimes teaches a computing system comprising: 
a network interface configured to receive a database storage request at a database node of a decentralized database (see Fig. 1, [0035] - [0038], where “set of nodes 105a maintains a blockchain ledger” represents a decentralized database and “a client 102 requests a transaction, of a particular smart contract, to be written to a blockchain ledger” representing database storage request); and 
a processor configured to execute an operation of the database storage request at the database node based on chaincode (see [0029], [0036], where “smart contract” requiring transaction to derive “particular set of information associated with a particular application” represents operation based on chaincode, [0055] – [0057]) to generate a simulated result including a read set and a write set (see [0027] – [0030], [0036] – [0039], “simulating a contract transaction...to be written to the blockchain ledger” and including “a request to read the blockchain ledger” and “an endorsing node simulates the transaction by determining a resulting state after performance of the transaction” where simulated transaction to determine resulting state represents generating simulated result and where reading and writing to blockchain ledger associated with the simulation represents read set and write set, [0053] – [0055], “without committing the new state to the blockchain ledger 130, may be referred to herein as "simulating" the contract transaction”).

Prasad teaches determine whether the chaincode of the database node is valid via a functional test that is performed based on one or more of the read set and the write set included in the generated simulated result of the database storage request (see [0017], “The automated unit tester 102 creates one or more test functions 108 that, when executed, cause the software unit 106 to create test results 110 that are examined to determine if the software unit 106 executes in accordance with the business rules,” [0019], “business rules 204 and parameters 206 that define interactions and/or behaviors of objects in an enterprise software application,” [0021] - [0025], “The test generator 214 creates test sets 222 that contain a test function 216, one or more of the valid results 220, and optionally contain one or more function parameters 218. The valid results 220 in a test set 222 represent the result of expected behavior of the software unit 208 in light of the business rules 204 when receiving an event simulated or created by execution of the test function 216 with any optional parameters in the test sets 222” and “test generator 214 passes the test sets 222 to a test executor 224. The test executor evaluates the test sets 222 by executing the test functions 216 contained in the test sets 222. The test functions 216 create a message that is sent to the software unit 208. The software unit 208 generates a response and returns the response to the test executor 224” where test sets executed by the software unit to create responses represents generated simulated results with one or more of the read set and write set, and “test executor 224 creates test results 226 by comparing the response messages to the valid results 220 to determine if the software unit 208 executes in compliance with the business rules 204” where comparison of valid results to simulated/test results from software unit represents determining valid chaincode via functional test).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Haimes with the teachings of Prasad to test business requirements of associated software to validate the software’s compliance with expected business rules (see Haimes, [0027] – [0030], [0039], “process of endorsing a transaction may involve multiple phases.  In a first phase, an endorsing node simulates the transaction by determining a resulting state after performance of the transaction. In a second phase, an endorsing node generates a message including (a) the resulting state and (b) a signature of the endorsing node,” see Prasad, [0002] – [0003], “verify that software works in an expected way and to verify that software fills the original need or goal of the development project,” [0014], “tests the software unit 106 to determine if the software unit 106 correctly implements the rules in the business rules document 104. The automated unit tester 102 is to ensure that the software unit 106 is correctly developed and is a reliable component in a software application” where Prasad modifies the “multiple phases” of Haimes to functionally test simulation data for compliance with business rules). 


The combination further teaches
wherein, in response to a determination that the chaincode is valid, the processor is further configured to endorse the database storage request for storage at the decentralized database and control the network interface to transmit the endorsement to one or more database nodes of the decentralized database (see Haimes [0029], “The adapter simulation method verifies whether the adapter transaction includes a particular set of information associated with a particular application. If the adapter transaction includes the particular set of information, then both the contract transaction and the adapter transaction are committed to the blockchain ledger”, [0036] – [0039], “endorsing nodes 105b for a particular smart contract” and where positive verification through simulation results in “endorses a transaction proposed by a client 102” transmits endorsement to “nodes 105a” in order to “commit transactions to the blockchain ledger, [0102], [0124], [0127], “the adapter transaction is based on whether the adapter transaction includes information that is valid for use by a particular application” and “verify whether an adapter transaction includes information for determining an English title of a book. If the adapter transaction includes information for determining a title in a foreign language, but not in English, then the verification may fail,” see Prasad, [0021] – [0025], functional test performed on simulated/test results). 


For claims 2, 10, 18, the combination teaches wherein the read set comprises a list of keys that the operation reads during simulation and the write set comprises a list of keys that the operation writes during the simulation (see Haimes, [0027] – [0030], [0036] – [0039], “simulating a contract transaction...to be written to the blockchain ledger” and including “a request to read the blockchain ledger” [0053], “smart contract includes operations,” [0070], [0093], [0113], “application-side adapter 108 may set the status associated with the transmitted states to various values. The status may indicate that the application-side adapter 108 has successfully obtained the transmitted states. The status may be, for example, ‘Successfully Read.’ Additionally or alternatively, the status may indicate that the application has successfully updated the application based on the transmitted states. The status may be, for example, ‘Successfully Updated Application.’” where simulation of smart contract generates read and write sets comprising “various values” represents generated read set for operations associated with “Successfully Read” and represents generated write set for operations associated with “Successfully Updated”). 

For claims 3, 11, 19, the combination teaches wherein the processor is configured to perform the functional test on both of the read set and the write set to determine whether the chaincode is valid (see Prasad, [0017], [0019], [0021] - [0025], functional test performed on test sets, test sets include read and write operations in associated software; see Haimes, [0027] – [0030], [0053], [0070], 

For claims 4, 12, 20, the combination teaches wherein the functional test identifies whether the chaincode output satisfies one or more business constraints indicated by a developer of the chaincode (see Prasad, [0014] – [0017], “The automated unit tester 102 creates one or more test functions 108 that, when executed, cause the software unit 106 to create test results 110 that are examined to determine if the software unit 106 executes in accordance with the business rules”; see Haimes, [0055], “smart contract includes code that represents terms agreed upon by two or more parties”,). 

For claims 5, 13, the combination teaches wherein the processor is further configured to receive a data block that includes the endorsed database storage request, and store the received data block within a hash-linked chain of data blocks at the decentralized database (see Haimes, [0003], [0040], blockchain contains “hash of the previously-generated block, and a hash of the currently-generated block” as hash-linked chain). 

For claims 6, 14, the combination teaches the computing system of claim 1, wherein the chaincode is provided from an untrusted entity with respect to the database storage node (see Prasad, [0014] – [0015], [0019], where software with 

For claims 7, 15, the combination teaches wherein the processor is further configured to determine whether to endorse the database storage request based on whether the simulation of the operation of the database storage request is successful (see Haimes, [0029], verify smart contract requirements, [0036] – [0039], “endorsing nodes 105b for a particular smart contract” and where positive verification through simulation results in “endorses a transaction proposed by a client 102” transmits endorsement to “nodes 105a” in order to “commit transactions to the blockchain ledger). 

For claims 8, 16, the combination teaches wherein the processor endorses the database storage request for storage at the decentralized database in response to a determination that the operation of the database storage request is successful and a determination that the chaincode is valid (see Haimes, [0029], verify smart contract requirements, [0036] – [0039], determining if request is successful as per smart contract terms; see Prasad, [0014] – [0025], functional test of software code to determine valid as per pre-defined business rules). 


Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sardesai et al., US 2018/0248880. [0045] “Verifier 330 may provide a test platform to verify smart contracts (e.g., new smart contracts or changed smart contracts). Verifier 330 may, for example, analyze logical consistencies of one or more smart contracts and test corresponding ABIs in production without using real assets (cost of work)”
Kraft et al., US 2008/0126869. “A validator executable code may then be generated based on the schema and check the input file whether the conditions are complied with or not”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169